Citation Nr: 0821783	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1978. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

On his VA Form 9, submitted in December 2006, the veteran 
requested a hearing at the RO before a member of the Travel 
Board.  A hearing was scheduled for July 30, 2007.  On July 
15, 2007, however, the veteran withdrew his request for a 
Travel Board hearing and requested that a video-conference 
hearing be provided in the Miami, Florida area.  There are, 
however, no facilities available for a video-conference 
hearing in Miami.  In view of the cancellation of the 
requested Travel Board hearing, the matter has been 
transmitted to the Board for decision.

In correspondence received in October 2005, the veteran 
appears to raise a claim of service connection for a 
hernia/scrotum disorder.  To date, no action has been taken 
on this claim.  It is hereby referred back to the agency of 
jurisdiction for appropriate disposition.


FINDINGS OF FACT 

1.  A June 2003 rating decision denied service connection for 
a low back disability; the veteran did not file a timely 
appeal following appropriate notice.

2.  The evidence received since the June 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a low back disability.

3.  A June 2003 rating decision denied service connection for 
bilateral pes planus; the veteran did not file a timely 
appeal following appropriate notice.

4.  The evidence received since the June 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  The evidence received since the RO's June 2003 
determination is not new and material, and the claim for 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The June 2003 rating decision denying service connection 
for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

4.  The evidence received since the RO's June 2003 
determination is not new and material, and the claim for 
service connection for bilateral pes planus is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  The notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the 
September 2005 letter.  An August 2006 letter notified the 
veteran of the way initial disability ratings and effective 
dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  As the claims for service connection are not 
reopened, there is no duty to provide a medical examination 
in connection with these matters.  38 U.S.C.A. § 5103A; 38 
C.F.R.       § 3.159.  The duties to notify and assist have 
been met.

Legal Criteria

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the VA Secretary shall reopen the claim 
and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.

New and Material Evidence for a Low Back Disability

Service connection for a low back disability was initially 
denied by rating decision dated June 2003, on the grounds 
that there was no evidence of in-service treatment for a back 
disability and no physical abnormalities noted at separation, 
although there was a report of back pain with prolonged 
standing.  There was no appeal filed, and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

In August 2005, the veteran filed an application to reopen 
his claim for service connection for a low back disorder.  
Clinical notes from the VA Medical Center in Miami, Florida, 
have been received, showing that the veteran has received 
treatment for a low back disorder.  The veteran has also 
submitted a copy of a Social Security Administration decision 
granting disability compensation primarily due to a mental 
disorder, but with a notation that the veteran has been 
diagnosed with degenerative disc disease and a variety of 
other ailments.  Also received were several statements from 
the veteran indicating his belief that he incurred his back 
disability while in service.  The application to reopen was 
denied by rating decision dated November 2005, on the basis 
that no new and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The unappealed June 2003 rating decision denied service 
connection for a low back disorder on the grounds that there 
was no evidence of in-service low back disability and no 
physical abnormalities noted at separation.  While there is 
current evidence of treatment for low back pain, the veteran 
has not submitted additional medical evidence showing a 
current low back disability that is linked to service.  As no 
evidence has been received since the last final denial, 
either by itself or when considered with the previous 
evidence of record, that raises a reasonable possibility of 
establishing the claim, the claim is not reopened. 

New and Material Evidence for Bilateral Pes Planus

Service connection for bilateral pes planus was initially 
denied by rating decision dated June 2003, on the grounds 
that pes planus had been noted at entry and there was no 
evidence of an increase in severity during service.  There 
was no appeal filed, and the decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

In August 2005, the veteran filed an application to reopen 
his claim for service connection for bilateral pes planus.  
Clinical notes from the VA Medical Center in Miami, Florida, 
have been received, showing that the veteran has received 
treatment for foot pain.  The veteran has also submitted a 
copy of a Social Security Administration decision granting 
disability benefits primarily due to a mental disorder; 
however, it was noted in the SSA's report that the veteran 
has been diagnosed with bilateral pes planus.  Also received 
were several statements from the veteran indicating his 
belief that he aggravated his pes planus while in service.  
The application to reopen was denied by rating decision dated 
November 2005, on the basis that no new and material evidence 
had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The unappealed June 2003 rating decision denied service 
connection for bilateral pes planus as the disorder had been 
noted at service entry and there was no evidence of an 
increase in severity during service. While there is evidence 
of current foot disability, the veteran has not submitted 
medical evidence showing that his bilateral pes planus 
underwent an increase in severity during service.  As no 
evidence has been received since the last final denial, 
either by itself or when considered with the previous 
evidence of record, that raises a reasonable possibility of 
establishing the claim, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for a low back disorder is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for bilateral pes planus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


